                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,              )
                                       )
      Plaintiff,                       )                 Case No.
                                       )            5:18-CR-063-2-JMH
v.                                     )
                                       )            MEMORANDUM OPINION
TEDDY S. HAWKINS,                      )                 AND ORDER
                                       )
      Defendant.                       )

                                ***
      Defendant Teddy Hawkins, through counsel, filed a motion to

suppress evidence of an arrest and evidence obtained during a

search incident to arrest.         [DE 64, Motion to Suppress].      Hawkins

claims that law enforcement officials had insufficient evidence,

based on unverified information from a cooperating informant, to

establish probable cause and that, as a result, the arrest and

search that occurred on May 10, 2018, violated Hawkins’s Fourth

Amendment right against unreasonable search and seizure.             [DE 64;

DE 121, Reply in Support of Motion to Suppress].

      In   opposition,      the    government    argues   that    there     was

sufficient evidence, including recorded phone conversations, a

direct identification, and flight, that established probable cause

to   effectuate    an    arrest.     [DE   89,   Government’s    Response    in

Opposition].      The government was also granted leave to file a

surreply [DE 130, Order; DE 133, Surreply].



                                       1
      An evidentiary hearing was held on January 23, 2019, where

Officer   Blake   Leathers      with    the     Lexington   Police     Department

(“LPD”) Narcotics Division and Special Agent Jason Moore with the

Drug Enforcement Administration (“DEA”) testified.                 As a result,

this matter is ripe for review.

      Ultimately,     the   government      has   established    that    probable

cause existed for officers to arrest Hawkins without a warrant and

then subsequently search Hawkins incident to arrest.                 As a result,

the   seizure   and   subsequent       search     of   Hawkins   was   valid   and

Hawkins’s motion to suppress evidence of the arrest and evidence

obtained from the search incident to arrest [DE 64] is DENIED.

                            I. Factual Background 1

      On May 10, 2018, officers with the LPD were investigating a

suspected drug overdose death.              [DE 1-1 at 3, Pg ID 4].            The

decedent was found near drug paraphernalia and two cell phones.

[Id.].    Officers accessed one of the victim’s cell phones, which

was not password protected, and discovered that the victim had

been communicating with a contact named “Banks” about purchasing

controlled substances on the night of May 9, 2018.                 [Id. at 3-4,

Pg ID 4-5].




1Much of the initial factual background is taken from the affidavit
of Special Agent Jason Moore, a DEA Agent, located at docket entry
1-1. Special Agent Moore also testified at the evidentiary hearing
on the motion to suppress.
                                        2
     Detective Blake Leathers, unaware of the identity of Banks,

testified that he began texting Banks on the morning of May 10,

2018, to set up a drug buy and establish Banks’s identity.       Acting

as the decedent, Leathers contacted Banks via text message, asking

“how mch [sic] 4 a whole one.”   Leathers testified that this meant

that he wanted to purchase a gram or ounce of illegal drugs.

Banks, not suspecting that he was talking an LPD officer, responded

“130.” [Id. at 4, Pg ID 5]. Leathers, still posing as the decedent

and real owner of the phone, responded and indicated that he would

have “130” in room 46 at the Day’s Motor Lodge in Lexington,

Kentucky.     [Id. at 4-5, Pg ID 5-6].        Later, Banks sent a text

message to the decedent’s phone saying, “I’m outside.”       [Id. at 5,

Pg Id 6].

     All the while, LPD officers had the area around the Day’s

Motel under surveillance. [Id.]. While Leathers was communicating

with Banks on the decedent’s cell phone, officers observed a Nissan

Altima with a Tennessee license plate drive into the parking lot

of the Day’s Motel and park “in the space most readily accessible

to the room number 46.”     [Id.].       At the same time as the Altima

pulled into the Day’s Motel lot, Banks was calling the decedent’s

cell phone.    [Id.].

     Suspecting that Banks was the driver of the Altima, LPD

officers detained the driver and identified him as Robert P.

McGowan.    [Id.].   Officers discovered that McGowan had $1,700 in

                                     3
cash on his person and a total of two grams of a substance believed

to be heroin in McGowan’s socks.           [Id.].    Additionally, when

officers called the number in the decedent’s phone for “Banks,”

the cell phone that was found in McGowan’s hand rang.           [Id.].

     During    testimony    at   the   evidentiary   hearing,    Detective

Leathers acknowledged that McGowan was initially deceptive with

officers, lying about his real name, where he lived, and why he

was at the Day’s Motel. Additionally, Detective Leathers testified

that he eventually indicated to McGowan that McGowan would be

solely responsible for the drug overdose death if he did not

cooperate with police.

     Eventually, McGowan indicated to officers that a black male

that he knew only as “Teddy” supplied him with heroin.          [DE 1-1 at

6, Pg ID 7].    McGowan indicated that he had saved Teddy’s contact

information in his cell phone as “Unc2.”             [Id.].      Detective

Leathers testified that McGowan described Teddy or Unc2 as a black

male who was shorter.      When authorities pressed McGowan for a more

detailed description, Leathers testified that McGowan initially

resisted, but when asked specifically McGowan said that Teddy did

not have dreads, did not have a fro, and was sort of clean cut.

     McGowan agreed to cooperate with authorities by contacting

his supplier, Teddy or Unc2, to set up a drug buy.        Thus, McGowan

sent Unc2, whose exact identity was still unknown to police, a

text message from his cell phone saying, “I got 6,” apparently

                                       4
indicating that he had $600 to purchase heroin from Un2.     [Id. at

7, Pg ID 8].      Unc2, unaware that McGowan was cooperating with

police, replied “Wya,” meaning “Where you at?”      [Id.].   Officers

directed McGowan to tell Hawkins that he was at the Cambridge Park

Apartments, a location where McGowan indicated he had previously

engaged in drug transactions with Teddy.         [Id.].   After some

additional conversation, Unc2 agreed to meet McGowan at Cambridge

Park Apartments.    [Id.].

     In the meantime, the LPD narcotics enforcement unit contacted

the DEA around mid-day for assistance with surveillance during the

potential drug buy bust.     The authorities, communicating with each

other over the radio, put the area around the Cambridge Park

Apartments under surveillance.

     Over the next couple hours, McGowan had multiple telephone

conversations with a caller, who authorities assert was Unc2, about

setting up a drug transaction while sitting in an LPD vehicle with

other officers.    Some of the conversations were overheard on an

officer’s body camera footage while McGowan used speaker phone.

For instance, Unc2 is heard saying to McGowan, “I got to put your

shit together bro, but I got to tell you, you all ain’t gonna want

it. It’s good, it’s fire.” [Gov’t Exh. A, LPD Body Camera Footage,

Clip 144 at 0:09-0:14].       Then, on another clip, Unc2 calls to

confirm the location for the meeting at Cambridge Park Apartments



                                   5
and McGowan tells officers after the phone call that Unc2 will be

driving a suburban.     [Gov’t Exh. A, Clip 1, 0:07-1:09].

      In a subsequent call, only McGowan is heard talking to Unc2

but does not use speaker phone.            [Gov’t Exh. A, Clip 2].        After

ending the call, McGowan informs officers that Unc2 had his kids

with him and said that he wanted to meet at the park.                 [Id. at

0:29-0:39]. Officers asked, “What park? This park?” [Id. at 0:40-

0:41].     To which McGowan responded, “Yea.”           [Id. at 0:41-0:42].

Officers testified that Valley Park is located adjacent to the

Cambridge    Park   Apartments   and   that    they    understood    from   the

information provided by McGowan that Unc2 wanted to meet at Valley

Park for the transaction.

      Additionally, Agent Moore testified that he and other agents

had been surveilling the area around the Cambridge Park Apartments.

But once the location of the transaction was switched to the park,

Agent Moore testified that he turned his attention to the park,

which he stated he could see through foliage from the parking lot

of   the   Cambridge   Park   Apartments.       Both   Leathers     and   Moore

testified that there were only four people in Valley Park while

the park was under surveillance, a black male, later identified as

Hawkins, a female, later identified as Essence Collins, and two

children.

      Again, Unc2 called McGowan and portions of the conversation

may be overheard on speaker phone through the body camera footage.

                                       6
[Gov’t Exh. A, Clip 3].     McGowan answers by saying, “What up Unc?”

[Id. at 0:13-0:14].     After some inaudible conversation, Unc2 says,

“I’m in the park.”      [Id. at 0:19-0:20].       Then, after ending the

conversation, McGowan asks the officers to drive him past the park

so that he may try to identify Unc2.         [Id. at 0:26-0:33].        Then,

conversation    on    the   police   radio   is   overheard,     where    an

unidentified officer says, “I’ve got a white Tahoe with black

rims.”   [Id.    at    0:40-0:45].       Overhearing   the    police    radio

conversation, McGowan says, “That’s what, that’s him, that’s him,

that’s him.”    [Id. at 0:46-0:48].

     Next, the authorities assert that they drove McGowan past

Valley Park to determine if Unc2 was at the park.            On body camera

footage, the vehicle McGowan is riding in moves, and then the

following conversation is audible between McGowan and authorities:

     McGowan: Damn, that’s him right there.

     Agent: Where?

     McGowan: Walking with that girl and the kids.             That’s
     Unc.

     Agent (passenger in back seat): That’s Unc?

     McGowan: That’s Unc. She got red hair.

     Agent: She got red hair. That’s him right there.

     Officer (driver): (on radio to other officers) Clear.
     He just advised that Unc’s in the park, he’s on foot
     with a female, uh red hair.

     Agent: Two kids.


                                     7
     Officer (driver): (on radio to other officers) And two
     children walking away from the parking lot.

     Agent: He’s got a cut-off sleeve shirt on.

[Gov’t Exh. A, Clip 5 at 0:00-1:06].

     Subsequently, McGowan receives another call from Unc2.       A

portion of the conversation went as follows:

     McGowan: What’s up Unc?

     Unc2: Bro, hey look, look, look, look. Bro, I, I ain’t
     serving you right here.    I got three undercover cops
     watching me.

     McGowan: Straight up?

     Unc2: And I got a mother fucking Toyota, mother fucking
     a grey-something Kia, and then a Ford mother fucking
     pickup truck watching me, watching me on the other side.

     McGowan: I ain’t coming out then.

     Unc2: Don’t you do it.    You better not.

     McGowan: So, where we going to meet at Unc?

     Unc2: We going to have to meet somewhere bro,       but we
     can’t do it right here. I don’t know why, and      I know,
     I know the Toyota truck, I mean car, is a police   officer
     because I got a picture of it yesterday doing a    raid.

     McGowan: Look though, how about like?    (inaudible).

     Unc2: (inaudible).

     McGowan: Meet me where though?    Where you trying to meet
     at?

     Unc2: Yeah come meet me at Lee’s.

     McGowan: Alright, I got you at Lee’s.    Be easy, Unc.




                                  8
[Gov’t Exh. A, Clip 4 at 0:14-1:19].             Detective Leathers and Agent

Moore testified that they understood this conversation to mean

that the transaction location had been moved to Lee’s Famous

Recipe, located at the intersection of Versailles Road and Red

Mile Road.

     At    this    point,    around    3:30     p.m.,    authorities        moved   in.

Detective Leathers and Agent Moore testified that one of the

vehicles    approached       the    male   in   the     park      that   McGowan    had

identified as “Teddy” or “Unc2” with emergency lights flashing.

According to Detective Leathers, he observed Unc2 running away

from authorities when he arrived at the park.                     Agent Moore stated

that the authorities in the park were in plain clothes but had on

tactical    gear    and     identified     themselves        as    police   officers.

Detective Leathers testified that while giving chase, he observed

Unc2 throw a handgun taken from his waistband and throw two cell

phones that were taken from his pockets.                     According to Leathers

and Moore, police drew their weapons after observing Unc2 throw

the handgun.

     At    that    point,    Unc2     surrendered       to    authorities     without

incident and he identified himself as Teddy Hawkins.                     Hawkins was

placed under arrest and was searched.




                                           9
                               II.      Analysis

A. The Probable Cause Standard and Exception for Searches Incident
to Arrest

     The   Fourth     Amendment    to    the     United    States    Constitution

provides that individuals have a right to “be secure in their

persons,    houses,     papers,    and        effects,    against    unreasonable

searches and seizures.”           U.S. Const. amend. IV.             To that end,

government agents may not perform a warrantless arrest or search

a protected area without probable cause.                See, e.g., United States

v. Watson, 423 U.S. 411, 417–24, 96 S. Ct. 820 (1976); United

States v. Abdi, 463 F.3d 547, 557-58 (6th Cir. 2006).

     To determine whether authorities had probable cause to arrest

an individual without a warrant, courts must “examine the events

leading up to the arrest, and then decide ‘whether these historical

facts, viewed from the standpoint of an objectively reasonable .

. . officer, amount to’ probable cause.”                Maryland v. Pringle, 540

U.S. 366, 371, 124 S. Ct. 795 (2003) (quoting Ornelas v. United

States,    517   U.S.    690   (1996).          While    incapable    of   precise

definition, “[p]robable cause is defined as reasonable grounds for

belief, supported by less than prima facie proof but more than

mere suspicion.”        United States v. King, 227 F.3d 732, 739 (6th

Cir. 2000) (internal citations and quotations omitted); see also

United States v. Romero, 452 F.3d 610, 616 (6th Cir. 2006); United

States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990).                      Finally,


                                         10
probable cause requires a “fair probability” and a “common-sense”

analysis based on the totality of the circumstances.         See Illinois

v. Gates, 462 U.S. 213, 238 (1983).

     Additionally, one exception to the general rule that searches

conducted outside the judicial process are per se unreasonable is

a search incident to a lawful arrest.        Arizona v. Gant, 129 S. Ct.

1710, 1716 (2009) (citing United States v. Robinson, 414 U.S. 218,

230–234, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973); California v. Chimel,

395 U.S. 752, 763 (1969)).      Under this exception, authorities are

authorized to search the arrestee’s person and the area within the

arrestee’s immediate control.      United States v. McCraney, 674 F.3d

614, 618-19 (6th Cir. 2012) (internal quotations and citation

omitted). As such, in this case, if authorities had probable cause

to arrest Hawkins, then they could also lawfully search Hawkins’s

person and the area within his immediate control incident to

arrest.

B. Whether Authorities Had Probable Cause to Arrest Hawkins and
Search Him Incident to Arrest

     Here, to determine if authorities had probable cause to arrest

Hawkins, the Court must examine the facts known to the officers

before the arrest from the standpoint of an objectively reasonable

officer   and,   based   on   common-sense   and   the   totality   of   the

circumstances, determine if there was probable cause for the




                                    11
arrest.   As such, the Court must review and consider the relevant

facts known to officers prior to the arrest of Hawkins.

     First, officers were aware that McGowan, the cooperating

informant, had been involved in drug trafficking activity based on

the initial drug buy bust that was set up at the Day’s Motel using

the decedent’s cell phone.        Hawkins argues that the information

provided by McGowan was uncorroborated and unreliable.         Of course,

Hawkins is correct, and officers acknowledged, that McGowan was

initially deceptive when he was arrested.            Still, as officers

testified, this type of deceptive behavior is normal behavior for

a suspect who was unexpectedly involved in a drug bust.          McGowan

was likely surprised and nervous when police detained and arrested

him at the Day’s Motel.      But authorities do not need to know the

full name or precise identity of a suspect to have probable cause

for arrest.

     Moreover, this is not a case where authorities relied solely

on information from an informant as the basis for probable cause.

McGowan informed authorities that he had been supplied drugs from

a black male that he only knew as “Teddy” and whose contact

information was saved in his phone under the identification “Unc2.”

Of course, it is true that authorities did not know the identity

of “Teddy” or “Unc2” prior to the arrest.        In fact, authorities

did not know that “Teddy” or “Unc2” was Teddy Hawkins until he

surrendered   and   was   under   arrest.   Still,   McGowan   agreed   to

                                    12
cooperate to set up a drug buy with his supplier, who he identified

as “Teddy” or “Unc2.”

      Additionally, officers knew that McGowan was in contact with

Un2   and   that   Unc2   had   agreed    to   sell   narcotics   to   McGowan.

Officers knew that McGowan sent a text message to Unc2 indicating

that he had six-hundred dollars to purchase illegal drugs.                  Of

course, Hawkins is correct that the text messages between McGowan

and Unc2 were cryptic, used slang, and made no direct mention of

narcotics.    Still, the failure to explicitly mention narcotics in

the text messages or conversations is really of no moment here.

Common sense would suggest that a person intending to purchase

illegal substances would likely not initiate the transaction by

explicitly referring to narcotics in a text message.              Authorities,

through their training, experience, and common sense would have

known or been able to determine that McGowan was attempting to

purchase narcotics when he said, “I got 6,” [DE 1-1 at 7, Pg ID

8].

      When McGowan communicated with Unc2 on his cell phone, he did

so in an LPD vehicle with at least one officer and one agent

present.    His conversations with Unc2 were recorded on the agent’s

body camera video footage, providing proof of both what authorities

overheard and what information was relayed to them by McGowan.              In

fact, on many of the body camera videos, McGowan talked with Unc2

using speaker phone and audio of these direct conversations with

                                         13
Unc2 was recorded on the body camera footage.                   For instance, in

one video, Unc2 told McGowan, “I got to put your shit together

bro, but I got to tell you, you all ain’t gonna want it.                         It’s

good,    it’s   fire.”      [Gov’t   Exh.   A,   Clip     144    at   0:09-0:14].

Detective Leathers testified that, based on his experience, he

interpreted the term fire to mean narcotics that were very strong

or   potent.     Additionally,       authorities       overheard      a   telephone

conversation where Unc2 called McGowan to confirm the location for

the narcotics transaction, the Cambridge Park Apartments.                   [Gov’t

Exh. A, Clip 1, 0:07-1:09].

      After a subsequent call between McGowan and Unc2 that was not

on speaker phone, McGowan informed authorities that Unc2 had his

children with him and wanted to meet at the park.                 [Gov’t Exh. A,

Clip 2, at 0:00-0:42]. Officers asked whether McGowan meant Valley

Park, which is located adjacent to the Cambridge Park Apartments

and McGowan confirmed that was what Unc2 meant.                    [Id. at 0:40-

0:42].     At   this     point,   authorities    put    Valley     Park    and    the

surrounding area under surveillance.

      Next, authorities overheard a telephone conversation between

McGowan and Unc2 in which Unc2 indicated he was at the park.

[Gov’t Exh. A, Clip 3 at 0:13-0:14, 0:19-0:20].                   Both Detective

Leathers and Agent Moore testified that there were only four people

in Valley Park during the time it was under surveillance, a black

male, a female, and two children.

                                       14
         Moreover, authorities drove McGowan past Valley Park and

McGowan affirmatively identified the black male in the park as

Unc2 or Teddy.     [Gov’t Exh. A, Clip 5 at 0:00-1:06].         Additionally,

authorities overheard a conversation between Unc2 and McGowan

where Unc2 informed McGowan that he was being watched by undercover

police officers while in the park.            [Gov’t Exh. A, Clip 4 at 0:14-

1:19].      During this final clip, Unc2 suggests that McGowan should

meet him at an alternate location, Lee’s Famous Recipe.               [Id.].

         Finally, when authorities approached the person identified by

McGowan as Unc2 with emergency lights flashing, Unc2 fled on foot.

During the foot pursuit, Leathers testified that he observed Unc2

throw a handgun and two cell phones.             At that point, authorities

arrested the person identified as Unc2 or Teddy.

         These facts, taken as a whole and viewed in the light of an

objectively reasonable officer, establish probable cause to arrest

Unc2 or Teddy.      First, authorities knew that McGowan was involved

in drug trafficking activity based on the drug bust at the Day’s

Motel and subsequent interview with McGowan.              Second, McGowan told

authorities that he purchased narcotics from a black male, known

to him as “Teddy” and saved in his cell phone as “Unc2.”                Third,

officers overheard conversations between McGowan and Unc2 setting

up   a    transaction   for   McGowan    to    purchase    illegal   drugs   and

confirming the location for the transaction, at the Cambridge Park

Apartments.      Fourth, McGowan told officers that the transaction

                                        15
location had been moved to Valley Park, adjacent to the Cambridge

Park Apartments, and that Unc2 had his children with him.   Fifth,

authorities overheard a conversation where Unc2 told McGowan he

was at the park and observed that the only people in the park were

a black male, a female, and two children. Sixth, authorities drove

McGowan past the park and McGowan positively identified the black

male in the park as Unc2 or Teddy.   Seventh, authorities overheard

a conversation where Unc2 told McGowan that he was being watched

by undercover police officers at the park, which was in fact true,

and where Unc2 and McGowan set up an alternate location for the

drug buy.   Eighth, and finally, when authorities approached Unc2

or Teddy with emergency lights flashing, he ran on foot and tossed

a handgun and two phones as authorities pursued him in the park.

These facts would lead a reasonable officer to believe that Unc2

or Teddy, later identified as Teddy Hawkins, was in the park to

sell illegal drugs to McGowan and establish probable cause for the

arrest and subsequent search incident to arrest.

     In support of his motion to suppress, Hawkins argues that

authorities relied on a poor and inaccurate description of him as

a black male, who was short and sort of clean cut to establish

probable cause.   Additionally, Hawkins makes much out of the fact

that he did not arrive in a suburban as McGowan informed officers

he would.   These facts may be relevant at trial, but they do not

establish that the authorities lacked probable cause to arrest

                                16
Teddy Hawkins.        This is not a case where authorities simply

arrested Hawkins because he was a black male who arrived at Valley

Park in an SUV.   Here, officers overheard telephone conversations

between McGowan and Hawkins setting up a drug buy, knew that

Hawkins was accompanied by his children, observed that the only

people at Valley Park were a black male, a female, and two

children,   had   a    positive     identification   from   McGowan,   and

witnessed Hawkins throw a weapon and two cell phones as he fled

from authorities on foot.         As such, when viewing the facts known

to officers at the time of the arrest through the lens of an

objectively reasonable officer, it is apparent that probable cause

existed for officers to arrest Hawkins.

                            III.     Conclusion

     Ultimately, the facts known to officers at the time arrest

provided a sufficient basis for probable cause to arrest Teddy

Hawkins and conduct a search of his person incident to arrest.

Accordingly, IT IS ORDERED that Hawkins’s motion to suppress

evidence [DE 64] is DENIED.

     This the 24th day of January, 2019.




                                      17
